Citation Nr: 1516505	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-23 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable evaluation for diarrhea.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran had active service from September 2001 to June 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that rating decision, the RO granted service connection for diarrhea and assigned a noncompensable evaluation effective from August 7, 2009.  

In December 2011, the Board denied the issue of entitlement to an initial compensable evaluation for diarrhea.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court, and in an Order dated in September 2012, the Court vacated the Board's decision and remanded the case for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  

The case was returned to the Board for readjudication, and in September 2013, the Board denied the issue on appeal.  The Veteran appealed that decision to the Court, and in September 2014, the Court vacated that decision and remanded the portion of the Board's decision denying the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the September 2014 memorandum decision, the Court noted that the Board's reasons and bases were inadequate to deny the Veteran's claim for a compensable evaluation for diarrhea in its September 2013 decision.  Specifically, the Court found that the Board's credibility analysis of the Veteran's lay statements was flawed because it determined that the Veteran's older statements undermined his newer statements concerning the frequency of his chronic diarrhea symptoms.  In light of the memorandum decision, the Board finds that more recent treatment records and an additional VA examination are needed to address the current severity of the Veteran's service-connected diarrhea.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diarrhea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any records that have not been previously obtained and associate them with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2. After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diarrhea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should state whether the Veteran's disorder is mild with disturbances of bowel function and occasional episodes of abdominal distress; moderate with frequent episodes of bowel disturbance with abdominal distress; or severe with  diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

The examiner should note any other relevant complaints or findings.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




